AMENDMENT NO. 2 AND WAIVER

THIS AMENDMENT NO. 2 AND WAIVER (this “Amendment”), dated as of February 22 ,
2010, is among HEALD REAL ESTATE, LLC, a Delaware limited liability company (the
“Borrower”), HEALD CAPITAL, LLC, a Delaware limited liability company
(“Holdings”), and BANK OF AMERICA, N.A. (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings and the Lender are parties to that certain
Credit Agreement, dated as of March 24, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I.
DEFINITIONS

Capitalized terms for which meanings are provided in the Credit Agreement (as
amended hereby) are, unless otherwise defined herein, used in this Amendment
with such meanings.

ARTICLE II.
AMENDMENTS

As of the Effective Date (a) Section 6.19 of the Credit Agreement is hereby
amended by replacing the reference therein to “February 26, 2010” with a
reference to “March 31, 2010” and (b) the definition of “Amendment and
Restatement” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Amendment and Restatement” means an amendment and restatement of this Agreement
pursuant to which, inter alia, (i) portions of the Term Loan shall be assigned
to at least one additional lender in an aggregate amount of not less than
$8,000,000, (ii) the Borrower shall have prepaid the Term Loan in an aggregate
principal amount of not less than $7,096,855 unless a portion of the Term Loan
in an aggregate amount of not less than $7,096,855 has been assigned to an
additional lender other than the lender described in the preceding clause (i),
(iii) Bank of America shall assume the role of Administrative Agent and certain
agency provisions will be added to the Credit Agreement in accordance with
market practice and (iv) certain other provisions of the CCI Credit Agreement
shall have been incorporated into the Credit Agreement.

ARTICLE III.
WAIVERS

From and after the Effective Date through March 31, 2010, the Lender hereby
waives (a) compliance by the Borrower, Holdings, Heald Education, LLC, a
Delaware limited liability company (“Heald Education”), and Heald College, LLC,
a California limited liability company (“Heald College”), with the covenants set
forth in Article VI and Article VII of the Credit Agreement, (b) any and all
Defaults and Events of Default under the Credit Agreement and each of the other
Loan Documents (other than any Event of Default under subsections (a), (f),
(g) or (o) of Section 8.01 of the Credit Agreement) and (c) compliance with the
mandatory prepayment requirement under Section 2.03(b) of the Credit Agreement.
On March 31, 2010, the waivers set forth herein shall expire without any further
action by any Person.

ARTICLE IV.
CONDITIONS TO EFFECTIVENESS

The amendments in Article II and the waivers in Article III shall become
effective on the date (the “Effective Date”) when the Lender shall have received
counterparts hereof executed on behalf of the Borrower and Holdings on or before
February 26, 2010.

ARTICLE V.
RETENTION OF RIGHTS, ETC.

SECTION 5.1. Limitation to its Terms. This Amendment strictly shall be limited
to its terms.

SECTION 5.2. Retention of Rights. Except to the extent otherwise provided in
Article III, neither the execution, delivery nor effectiveness of this Amendment
shall operate as a waiver of (or forbearance with respect to) any present or
future Default or Event of Default or as a waiver of (or forbearance with
respect to) the ability of the Lender to exercise any right, power, and/or
remedy, whether under any Loan Document and/or under any applicable law, in
connection therewith. As provided in Section 9.03 of the Credit Agreement, no
failure on the part of the Lender to exercise, and no delay in exercising, any
right under the Credit Agreement shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

SECTION 5.3. Limited Waiver and Amendment. Without limiting the generality of
Section 5.1, the waiver and amendments set forth herein shall be limited
precisely as provided for herein to the provision expressly waived and amended
herein and shall not be deemed to be amendments to, waivers of, consents to or
modifications of any other term or provision of the Credit Agreement or of any
transaction or further or future action on the part of the Borrower or Holdings
which would require the consent of the Lender under the Credit Agreement.

ARTICLE VI.
MISCELLANEOUS

SECTION 6.1. Representations and Warranties. Each of the Borrower and Holdings
represents and warrants the following:

(a) the execution, delivery and performance of this Amendment have been duly
authorized by all necessary limited liability company action of the Borrower and
Holdings, and do not and will not conflict with or result in any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower, Holdings or their respective property is subject, and
this Amendment constitutes a legal, valid and binding obligation of the Borrower
and Holdings, enforceable against the Borrower and Holdings in accordance with
its terms, except as enforcement may be limited by (i) applicable Debtor Relief
Laws and (ii) the application of general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law); and

(b) the execution, delivery and performance by the Borrower and Holdings of this
Amendment do not and will not (i) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any material Contractual
Obligation to which the Borrower or Holdings, as applicable, is a party or
affecting the Borrower, Holdings or the properties of the Borrower, Holdings or
any of their respective Subsidiaries, (ii) violate any Law, or (iii) contravene
the terms of any of the Borrower’s or Holdings’ Organization Documents.

SECTION 6.2. Loan Document. This Amendment is a Loan Document and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement.

SECTION 6.3. Reaffirmation of Obligations. The Borrower and Holdings hereby
acknowledge that the Loan Documents and the Obligations constitute the valid and
binding Obligations of the Borrower and Holdings enforceable against the
Borrower and Holdings in accordance with their respective terms, and the
Borrower and Holdings hereby reaffirm their respective Obligations under the
Loan Documents. The Lender’s entry into this Amendment or any of the documents
referenced herein, the Lender’s negotiations with any party with respect to any
Loan Document, the Lender’s acceptance of any payment from the Borrower,
Holdings, any Guarantor or any other party of any payments made to the Lender
prior to the date hereof, or any other action or failure to act on the part of
the Lender shall not constitute (a) a modification of any Loan Document (except
as expressly amended, consented or waived hereby) or (b) a waiver of any Default
or Event of Default under the Loan Documents, or a waiver of any term or
provision of any Loan Document (except as expressly amended, consented or waived
hereby).

SECTION 6.4. Estoppel. To induce the Lender to enter into this Amendment, each
of the Borrower and Holdings hereby acknowledges and agrees that there exists no
right of offset, defense, counterclaim or objection in favor of the Borrower or
Holdings as against the Lender with respect to the Obligations.

SECTION 6.5. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

SECTION 6.6. Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

SECTION 6.7. Integration. This Amendment represents the agreement of the
Borrower, Holdings and the Lender with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

SECTION 6.8. Governing Law and Waiver of Jury Trial. Without limiting the
generality of Section 6.2 hereof, the terms of Sections 9.13 (Governing Law;
Jurisdiction; Etc.), 9.14 (Waiver of Jury Trial) and 9.15 (California Judicial
Reference) of the Credit Agreement are incorporated herein as though set forth
in full.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 
HEALD REAL ESTATE, LLC,
a Delaware limited liability company

By: /s/ Robert C. Owen
Name: Robert C. Owen
Title: Treasurer and Asst. Secretary


 
HEALD CAPITAL, LLC,
a Delaware limited liability company

By: /s/ Robert C. Owen
Name: Robert C. Owen
Title: Treasurer and Asst. Secretary


 
BANK OF AMERICA, N.A.,
as the Lender

By: /s/ Karen Polak
Name: Karen Polak
Title: SVP


